Fourth Court of Appeals
                                    San Antonio, Texas
                                           August 9, 2018

                                        No. 04-18-00474-CR

                                       Raymond DANIELS,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR3242
                          Honorable Mary D. Roman, Judge Presiding


                                           ORDER
        Because the trial court’s certification in the original clerk’s record states “this criminal
case is a plea-bargain case, and the defendant has NO right of appeal,” on July 25, 2018, we
ordered Appellant to cause an amended trial court certification to be filed in this court showing
Appellant has the right of appeal. See TEX. R. APP. P. 25.2(d), 37.1; see also Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio
2003, no pet.).
        On August 8, 2018, a supplemental clerk’s record was filed with an amended trial court
certification stating that “this criminal case . . . is a plea bargain case, but matters were raised by
written motion filed and ruled on before the trial and not withdrawn or waived, and the defendant
has the right of appeal.”
        Our July 25, 2018 show cause order is satisfied. We reinstate the appellate timetable.
Appellant’s brief is due THIRTY DAYS from the date of this order. See TEX. R. APP. P. 35.2(b).




                                                       _________________________________
                                                       Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court